Jenney, J.
On the voluminous record, consisting mainly of correspondence but including some slight oral evidence, the judge of the Superior Court, who tried the case without a jury, found that “the parties entered into a contract for the purchase and sale of 20 improved soda filling and [[bottle] capping machines;” that “the plaintiff furnished the defendant with orders and shipping instructions . . . within a reasonable time after the contract was made;” and that the defendant broke its contract by failing to fill orders except at an increased price. He found for the plaintiff in the sum of $752.77. No question as to amount is involved.
The findings must stand if supported by any foundation in evidence. Bangs v. Farr, 209 Mass. 339. Evans v. County of Middlesex, 209 Mass. 474. The letters although loosely phrased, and admitting of different deductions, warranted, but did not require, the findings of facts on which liability was based. They are well summarized in the carefully drawn decision of the judge.
Of the defendant’s exceptions, those to requests numbered two and three are expressly waived. The remaining requests now in controversy were either inapplicable because of the judge’s findings, or inconsistent therewith, and were properly refused.

Exceptions overruled.